WALLACE, JUDGE:
On January 9, 1980, between 6:30 and 7:00 a.m., the claimant and his wife and baby were driving north on West Virginia Route 119 through Marmet, Kanawha County, West Virginia, to Charleston, West Virginia, where the couple was to take the baby for X rays at Charleston Memorial Hospital. As the claimant drove his 1977 Mercury Marquis through an underpass at Marmet, he attempted to swerve around a large pothole in the highway, but a large truck approaching in the opposite lane forced claimant to drive his vehicle through the hole which was located in the right portion of his lane of travel. The claimant estimated the size of the pothole at two feet in diameter and five to six inches in depth. He estimated his speed at 20 to 30 miles per hour. As a result of striking the pothole, the right front tire burst and the hubcap from that wheel was lost. The damages were in the amount of $119.75.
The claimant testified that he saw the hole in the highway when he was approximately ten feet from it as he came out of the underpass and around a sharp curve in the road but was unable to avoid hitting the hole because of the large truck passing in the opposite lane. The claimant further testified that he was unfamiliar with this section of Route 119 as he travelled it only about once a year.
This accident took place on U.S. Route 119, a heavily travelled highway just east of Charleston, West Virginia. In the Court’s *282judgment, this highway would deserve more attention, from a maintenance standpoint, than secondary roads in more remote areas. A hole the size of the one encountered by the claimant, which was two feet in diameter, did not develop overnight and must have been in existence for some time prior to claimant’s accident. See Lohan v. Department of Highways, 11 Ct.Cl. 39 (1975).
Being of the opinion that the respondent should have discovered this hole and repaired it, and being of the further opinion that the claimant was free of contributory negligence, the Court hereby makes an award in the amount of $119.75.
Award of $119.75.